Name: Council Regulation (EEC) No 3287/80 of 4 December 1980 amending, consequent upon the accession of Greece, Regulation (EEC) No 2051/74 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade
 Date Published: nan

 23 . 12 . 80 Official Journal of the European Communities No L 350/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3287/80 of 4 December 1980 amending, consequent upon the accession of Greece, Regulation (EEC) No 2051 /74 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas the customs procedure applicable to certain products originating in and coming from the Faroe Islands is laid down in Regulation (EEC) No 2051 /74 ('), as last amended by Regulation (EEC) No 2612/79 O ; Whereas the Hellenic Republic is to accede to the European Communities on 1 January 1981 ; Whereas , pursuant to Article 22 of the 1979 Act of Accession, Council Regulation (EEC) No 2051 /74 must be amended in accordance with the guidelines set out in Annex II to that Act, in order to define the system applicable to imports into Greece of products originating in and coming from the Faroe Islands ; Whereas these adjustments concern the progressive adoption by the Hellenic Republic of the tariff arrangements applied by the Community as constituted at present, 1 . Article 1 shall be replaced by the following : ' Article1 1 . For products falling within Chapters 25 to 99 of the Common Customs Tariff originating in and coming from the Faroe Islands the customs duties on imports and charges having equivalent effect shall be abolished . 2 . For the products listed in Annex VI, the Hellenic Republic shall progressively abolish customs duties on imports of products originating in and coming from the Faroe Islands in accordance with the following timetable :  on 1 January 1981 each duty shall be reduced to 90 % of the basic duty,  on 1 January 1982 each duty shall be reduced to 80 % of the basic duty,  a further four reductions, each of 20 %, shall be made :  on 1 January 1983 ,  on 1 January 1984 ,  on 1 January 1985 ,  on 1 January 1986 . 3 . For each product the basic duty to which the successive reductions provided for in paragraph 2 shall be applied shall be the duty actually applied by the Hellenic Republic with regard to the Faroe Islands on 1 July 1980 . However, in respect of matches falling within heading No 36.06 of the Common Customs Tariff, the basic duty shall be 17-2 % ad valorem. 4 . For the products listed in Annex VI, the Hellenic Republic shall progressively abolish charges having an equivalent effect to customs duties on imports of products originating in and coming from the Faroe Islands in accordance with the following timetable : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2051 /74 shall be amended as follows : (') OJ No L 212 , 2 . 8 . 1974 p. 33 . ( 2 ) OJ No L 301 , 28 . 11 . 1979 p. 1 . No L 350/2 Official Journal of the European Communities 23 . 12 . 80 2 . The following subparagraphs shall be added to Article 2 ( 1 ): Tor these products the ' Hellenic Republic shall apply the preferential margin resulting from the duties set out in the column headed 1 January 1976, expressed as percentages of the Common Customs Tariff, to the duties actually levied by it in respect of third countries , as provided for in Article 64 of the 1979 Act of Accession . However, the rates of duty levied on imports into Greece of products originating in and coming from the Faroe Islands may in no case be more favourable than those applicable to products from the Community as constituted at present.' 3 . Annex VI contained in the Annex to this Regu ­ lation shall be added .  on 1 January 1981 each charge shall be reduced to 90 % of the basic rate ;  on 1 January 1982 each charge shall be reduced to 80 % of the basic rate ;  a further four reductions , each of 20 °/o , shall be made :  on 1 January 1983,  on 1 January 1984,  on 1 January 1985 ,  on 1 January 1986 . 5 . For each product, the basic rate on which the successive reductions provided for in paragraph 4 shall be based shall -be the rate applied by the Hellenic Republic on 31 December 1980 with regard to the Community as constituted at present. 6 . Any charge having an equivalent effect to a customs duty on imports introduced since 1 January 1979 in trade between Greece and the Faroe Islands shall be abolished on 1 January 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Council The president J. BARTHEL 23 . 12 . 80 Official Journal of the European Communities No L 350/3 ANNEX ANNEX VI Products referred to Article 1 ( 2 ) and (4) Brussels Nomenclature heading No (NCCC) Description Chapter 25 25.20 Gypsum ; anhydrite ; calcined gypsum, and plasters with a basis of calcium sulphate , whether or not coloured , but not including plasters specially pre ­ pared for use in dentistry . 25.22 Quicklime, slaked lime and hydraulic lime , other than calcium oxide and hydroxide 25.23 Portland cement, ciment fondu , slag cement, supersulphate cement and similar hydraulic cements , whether or not coloured or in the form of clinker ex 25.30 Crude natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight ex 25.32 Earth colours , whether or not calcined or mixed together ; santorin , pozzola ­ na , trass and similar earths , used in making hydraulic cements , whether or not powdered Chapter 27 27.05 bis Coal gas, water gas , producer gas and similar gases 27.06 Tar distilled from coal , from lignite or from peat, and other mineral tars, including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products 27.08 Pitch and pitch coke, obtained from coal tar or from other mineral tars ex 27.10 Mineral oils and greases for lubricating purposes ex 27.11 Petroleum gases and other gaseous hydrocarbons , excluding propane of a purity not less than 99 % for use other than as a power or heating fuel 27.12 Petroleum jelly 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes , whether or not coloured 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals 27.15 Bitumen and asphalt, natural ; bituminous shale, asphaltic rock and tar sands 27.16 Bituminous mixtures based on natural asphalt , on natural bitumen , on petroleum bitumen , on mineral tar or on mineral tar pitch (for example, bituminous mastics , cut-backs) Chapter 28 ex 28.01 Chlorine ex 28.04 Hydrogen , oxygen ( including ozone) and nitrogen No L 350/4 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) Description ex 28.06 Hydrochloric acid 28.08 Sulphuric acid ; oleum 28.09 Nitric acid ; sulphonitric acids 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 28.12 Boric oxide and boric acid 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water) 28.15 Sulphides or non-metals ; phosphorus trisulphide 28.16 Ammonia, anhydrous or in aqueous solution 28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium ex 28.19 Zinc oxide ex 28.20 Artificial corundum 28.22 Manganese oxides ex 28.23 Iron oxides , including earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 ex 28.27 Red lead and litharge 28.29 Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts ex 28.30 Magnesium chloride, calcium chloride ex 28.31 Hypochlorites ; commercial calcium hypochlorite ; chlorites j 28.35 Sulphides ; polysulphides 28.36 Dithionites, including those stabilized with organic substances ; sulphoxy ­ lates . 28.37 Sulphites and thiosulphates ex 28.38 Sodium, barium, iron , zinc, magnesium and aluminium sulphates ; alums ex 28.40 Phosphites , hypophosphites and phosphates , excluding bibasic lead phosphate ex 28.42 Carbonates, including commercial ammonium carbonate containing ammon ­ ium carbamate , exluding lead hydrocarbonate (white lead) ex 28.44 Mercury fulminate ex 28.45 Sodium silicate and potassium silicate , including commercial grades ex 28.46 Refined borax 23 . 12 . 80 Official Journal of the European Communities No L 350/5 Brussels Nomenclature heading No (NCCC) Description ex 28.48 Arsenites and arsenates 28.54 Hydrogen perioxide (including solid hydrogen peroxide) ex 28.56 Silicon, boron and calcium carbides ex 28.58 Distilled and conductivity water and water of similar purity Chapter 29 ex 29.01 Hydrocarbons for use as power or heating fuels ; Naphthalene and anthracene ex 29.04 Amyl alcohols 29.06 Phenols and phenol-alcohols ex 29.08 Amylethyl ether (diamyl ether), diethyl ether, anethole ex 29.14 Palmitic , stearic and oleic and their water soluble salts ; anhydrides ex 29.16 Tartaric and gallic acids ; calcium tartrate ex 29.21 Nitroglycerine ex 29.42 Nicotine sulphate 29.45 Sugars, chemically pure, other than sucrose, glucose and lacrose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39 , 29.41 and 29.42 , excluding sorbose and its salts and esters Chapter 30 ex 30.02 Antisera ex 30.03 Medicaments (including veterinary medicaments), excluding the following products :  Anti asthmatic cigarettes  Quinine , cinchonine, quinidine and their salts , whether or not in the form of proprietary products l  Morphine , cocaine and other narcotics , whether or not in the form of pro ­prietary products  Antibiotics and preparations based on antibiotics  Vitamins and preparations based on vitamins  Sulphonamides , hormones and preparations based on hormones 30.04 Wadding , gauze, bandages and similar articles (for example, dressings , adhesive plasters , poultices), impregnated or coated with pharmaceutical sub ­ stances or put up in retail packings for medical or surgical purposes , other than goods specified in Note 3 to this Chapter Chapter 31 ex 31.03 Mineral or chemical fertilizers , phosphatic, exluding :  Basic-slag  Disintegrated (calcined) calcium phosphates (thermo phosphates and fused phosphates) and calcined natural aluminium calcium phosphates  Calcium hydrogen phosphate containing not less than 0-2 % of fluorine No L 350/6 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) Description 31.05 Other fertilizers ; goods of the present chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not excluding 1 0 kg Chapter 32 ex 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water ­ extracted gall-nut tannin ex 32.04 Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts , but excluding indigo, henna and chlorophyll) or of animal origin , excluding cochineal extract and kermes ex 32.05 \ Synthetic organic dyestuffs (including pigment dyestuffs and excluding arti ­ ficial indigo); synthetic organic products of a kind used as luminophores ; pro ­ ducts of the kind known as optical bleaching agents , substantive to the fibre 32.06 Colour lakes ex 32.07 Other colouring matter, excluding. (a) inorganic pigments or pigments of mineral origin, whether or not containing other substances facilitating dyeing, based on cadmium salts ; ¢ (b) chrome colours and Prussian blue ; inorganic products of a kind used as luminophores 32.08 Prepared pigments , prepared opacifiers and prepared colours, vitrifiable enamels and glazes , liquid lustres and similar products , of the kind used in the ceramic, enamelling and glass industries ; engobes (slips); glass frit and other glass, in the form of powder, granules or flakes 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit, spirits of turpentine , or other media of a kind used in the manu ­ facture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this chapter 32.11 Prepared driers 32.12 Glaziers' putty ; grafting putty ; painters ' fillings ; non-refractory surfacing pre ­ parations ; stopping, sealing and similar mastics , including resin mastics and cements 32.13 Writing ink, printing ink and other inks Chapter 33 ex 33.01 Essential oils (terpeneless or not); concretes and absolutes ; resinoids, excluding essences of roses, rosemary, eucalyptus, sandalwood and cedar ; resinoids ; concentrates of essential oils in fats , in fixed oils , or in waxes or the like , obtained by cold absorption or by maceration ex 33.06 Eau de Cologne and other toilet waters ; cosmetics and products for the care of the skin , hair and nails ; toothpowders and toothpastes, products for oral hygiene ; room deodorisers , prepared , whether or not perfumed Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating pre ­ parations , artificial waxes, prepared waxes, polishing and scouring pre ­ parations, candles and similar articles , modelling pastes and 'dental waxes' 23 . 2 . 80 Official Journal of the European Communities No L 350/7 Brussels Nomenclature heading No (NCCC) Description \ Chapter 35 ex 35.01 Casein glues ex 35.02 Albumins, albuminates and other albumin derivatives , excluding ovalbumin and lactalbumin , 35.03 Gelatin (including gelatin in rectangles, whether or not coloured or surface ­ worked) and gelatin derivatives ; glue derived from bones, hides, nerves, tendons or from similar products , and fish glues ; isinglass 35.04 Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or not chromed ex 35.06 Prepared glues not elsewhere specified or included , excluding those with a sodium silicate emulsion base ; products suitable for use as glues put up for retail sale in packages not exceeding a net weight of 1 kg , excluding those with a sodium silicate emulsion base 35.07 Enzymes ; prepared enzymes not elsewhere specified or included Chapter 36 Explosives ; pyrotechnic products ; matches ; pyrophoric alloys ; certain combustible preparations Chapter 37 37.03 Sensitized paper ; paperboard and cloth , unexposed or exposed but not developed Chapter 38 38.03 Activated carbon ; activated natural mineral products ; animal black, including spent animal black 38.09 Wood tar ; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products ex 38.11 Disinfectants , insecticides, rat poisons, pesticides and similar products, put up in the form of articles such as sulphur-treated bands, wicks and candles, fly ­ papers , sticks coated with hexachlorodyclohexane (BHC) and the like ; pre ­ parations of an active product (such as DDT) mixed with other materials and put up in aerosol containers ready for use 38.18 Composite solvents and thinners for varnishes and similar products ex 38.19 Preparations known as 'liquids for hydraulic transmission' (in particular for hydraulic brakes) containing less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals Chapter 39 ex 39.02 Polyvinyl chloride ex 39.01 ex 39.02 Polystyrene in all its forms ; other plastic materials , cellulose ethers and esters , artificial resins, excluding : ex 39.03 ex 39.04 ex 39.05 ex 39.06 (a) those in the form of granules, flakes, powders, waste and scrap to be used as raw materials for the manufacture of the products mentioned in this chapter (b) ion exchangers (c) adhesives with a resin emulsion base (d) dextran No L 350/ 8 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) Description ex 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06, excluding fans and hand screens , non-mechanical , frames and handles therefor and parts of such frames and handles, and spools , reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 Chapter 40 Rubber, synthetic rubber, factice, and articles thereof, excluding heading Nos 40.01 , 40.02 , 40.03 and 40.04, latex (ex 40.06), solutions and dispersions (ex 40.06), protective clothing for surgeons and radiologists and divers ' suits (ex 40.13), and bulk forms or blocks , scrap , waste and powder or hardened rubber (ebonite and vulcanite) (ex 40.15) Chapter 41 Raw hides and skins (other than furskins) and leather, excluding parchment ­ dressed leather and articles falling within heading Nos 41.01 and 41.09 Chapter 42 Articles of leather ; saddlery and harness ; travel goods , handbags and similar containers ; articles of animal gut (other than silk worm gut) Chapter 43 Furskins and artificial fur ; manufactures thereof Chapter 44 Wood and articles of wood ; wood charcoal , excluding heading No 44.07, articles of fibre building board (ex 44.21 , ex 44.23 , ex 44.27 , ex 44.28), spools , reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 (ex 44.26) and wood paving blocks (ex 44.28) Chapter 45 45.03 Articles of natural cork 45.04 Agglomerated cork (being cork agglomerated with or without a binding sub ­ stance) and articles of agglomerated cork Chapter 46 Manufacture of straw, of esparto and of other plaiting materials ; basketware and wickerwork, excluding plaits and similar products of plaiting materials , for all uses, whether or not assembled into strips (ex 46.02) Chapter 48 ex 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets , excluding the following products :  Ordinary newsprint made from chemical and mechanical pulp, weighing not more than 60 g/m2  Magazine paper  Cigarette paper  Tissue paper  Filter paper  Cellulose wadding  Hand-made paper and paperboard 48.03 Parchment or greaseproof paper and paperboard , and imitations thereof, and glazed transparent paper, in rolls or sheets 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated , whether or not internally reinforced , in rolls or sheets ex 48.05 Paper and paperboard , corrugated (with or without flat surface sheets) embossed in rolls or sheets 23 . 12 . 80 Official Journal of the European Communities No L 350/9 Brussels Nomenclature heading No (NCCC) Description ex 48.07 Paper and paperboard, impregnated, coated , surface-coloured , surface ­ decorated or printed (not constituting printed matter within Chapter 49) in rolls or sheets , excluding squared drawing paper, gold paper or silver paper and imitations thereof, transfer paper, indicator paper and unsensitized photographic paper ex 48.13 Carbon paper 48.14 Writing blocks , envelopes, letter cards , plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery ex 48.15 Other paper or paperboard , cut to size or shape , excluding cigarette paper, tapes for teletype machines, perforated tapes for monotype machines and calculating machines, filter papers and filter boards (including those for cigarette niter tips) and gummed strip 48.16 Boxes , bags and other packing containers , of paper' or paperboard ; box files , letter trays, storage boxes and similar articles , of paper or paperboard, of a kind commonly used in offices shops and the like 48.18 Registers, exercise books , note books , memorandum blocks , order books, receipt books, diaries , blotting pads , binders (loose-leaf or other), file covers and other stationery of paper or paperboard ; simple and other albums and book covers , of paper or paperboard 48.19 Paper or paperboard labels , whether or not printed or gummed ex 48.21 Lamp shades ; tablecloths and serviettes , handkerchiefs and towels ; dishes, plates, cups, tablemats, bottles, glasses Chapter 49 ex 49.01 Printed books , booklets, brochures and leaflets in the Greek language ex 49.03 Children's picture books and painting books, stitched , cased or bound, printed wholly or partly in the Greek language ex 49.07 Stamps not intended for public service 49.09 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings ex 49.10 Calendars of any kind , of paper or paperboard , including calendar blocks , but excluding calendars intended for publicity purposes , in other languages than Greek ex 49.11 Other printed matter, including printed pictures and photographs , but excluding the following articles :  Theatrical and photographic studio scenery  Printed matter for publicity purposes (including travel publicity), printed in other languages than Greek Chapter 50 Silk and waste silk Chapter 51 Man-made fibres (continuous) Chapter 52 Metallized textiles No L 350/ 10 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) Description Chapter 53 Wool and other animal hair, excluding raw, bleached and undyed products of heading Nos 53.01 , 53.02 , 53.03 and 53.04 Chapter 54 Flax and ramie , excluding heading No 54.01 Chapter 55 Cotton Chapter 56 Man-made fibres (discontinuous) Chapter 57 Other vegetable textile materials , excluding No 57.01 ; paper yarn and woven fabrics of paper yarn Chapter 58 Carpets, mats , matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery Chapter 59 Wadding and felt ; twine , cordage , ropes and cables ; special fabrics ; impreg ­ nated and coated fabrics ; textile articles of a kind suitable for industrial use Chapter 60 Knitted and crocheted goods Chapter 61 Articles of apparel and clothing accessories of textile fabric, other than knitted or crocheted goods Chapter 62 Other made up textile articles , excluding fans and hand screens (ex 62.05) Chapter 63 Old clothing and other textile articles ; rags Chapter 64 Footwear, gaiters and the like, parts of such articles Chapter 65 Headgear and parts thereof Chapter 66 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Chapter 67 ex 67.01 Feather dusters 67.02 Artificial flowers, foliage or fruit and parts thereof; articles made of artificial flowers , foliage or fruit Chapter 68 68.04 Hand polishing stones, whetstones, oilstones, hones and the like, and millstones, grindstones , grinding wheels and the like (including grinding, sharpening, polishing, trueing and cutting wheels, heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores , shanks , sockets, axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels, of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery 68.06 Natural or artificial abrasive powder or grain, on a base of woven fabric, of paper, or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up 23 . 12 . 80 Official Journal of the European Communities No L 350/ 11 Brussels Nomenclature heading No (NCCC) Description 68.09 Panels , boards, tiles , blocks and similar articles of vegetable fibre, of wood fibre , of straw, of wood shavings or of wood waste (including sawdust), agglomerated with cement, plaster or with other mineral binding substances 68.10 Articles of plastering material 68.11 Articles of cement (including slag cement), of concrete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not 68.12 Articles of asbestos-cement, of cellulose fibre-cement or the like 68.14 Friction material (segments , discs , washers , strips , sheets , plates, rolls and the like) of a kind suitable for brakes , for clutches or the like , with a basis of asbestos, other mineral substances or of cellulose, whether or not combined with textile or other materials Chapter 69 Ceramic products, excluding heading Nos 69.01 , 69.02 (other than bricks with a magnesite or magnesite-chromite base), 69.03 , 69.04 and 69.05 , utensils and apparatus for laboratory and industrial use , containers for the transport of acids and other chemical products and articles of a kind used in agriculture, of heading No 69.09 , and porcelain articles of heading Nos 69.10 , 69.13 and 69.14 Chapter 70 . 70.04 Unworked cast or rolled glass (including flashed or wired glass) whether figured or not, in rectangles 70.05 Unworked drawn or blown glass (including flashed glass) in rectangles ex 70.06 Cast, rolled , drawn or blown glass (including flashed or wired glass) in rec ­ tangles, surface ground or polished , but not further worked , excluding non ­ wired glass for mirrors ex 70.07 Cast, rolled , drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape , or bent or otherwise worked (for example , edge worked or engraved), whether or not surface ground or polished ; leaded lights and the like 70.08 Safety glass consisting of toughened or laminated glass , shaped or not 70.09 Glass mirrors (including rear-view mirrors), unframed , framed or backed 70.10 Carboys, bottles , jars, pots , tubular containers and similar containers, of glass, of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures , of glass ex 70.13 Glassware (other than articles falling within heading No 70.19) of a kind commonly used for table , kitchen , toilet or office purposes , for indoor decoration , or for similar uses , excluding fire-resisting glassware of a kind commonly used for table or kitchen purposes , with a low coefficient of expansion , similar to Pyrex or Durex 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass ex 70.15 Glass of a kind used for sun glasses (but excluding glass suitable for corrective lenses), curved , bent, hollowed and the like ex 70.16 Multi-cellular glass in blocks , slabs , plates, panels and similar forms No L 350/ 12 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) \ _ . Description ex 70.17 Laboratory, hygienic and pharmaceutical glassware , whether or not graduated or calibrated , excluding glassware for chemical laboratories ; glass ampoules ex 70.21 Other articles of glass , excluding articles for industry Chapter 71 ex 71.12 Articles of jewellery, of silver (including silvergilt or platinum-plated silver), or rolled precious metal on base metal 71.13 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 ex 71.14 Other articles of precious metal or rolled precious metal , excluding articles and utensils for workshops and laboratories 71.16 Imitation jewellery Chapter 73 Iron and steel and articles thereof, excluding : ( a) Products within the jurisdiction of the European Coal and Steel Community, falling within heading Nos 73.01 , 73.02 , 73.03 , 73.05 , 73.06, 73.07, 73.08 , 73.09, 73.10 , 73.11 , 73.12 , 73.13 , 73.15 and 73.16 (b) Products falling within heading Nos 73.02 , 73.05 , 73.07 and 73.16 which are not within the jurisdiction of the European Coal and Steel Community (c) Heading Nos 73.04 , 73.17 , 73.19 , 73.30 , 73.33 and 73.34 and springs and leaves for springs , of iron or steel , for railway coaches, of heading No 73.35 i Chapter 74 Copper and articles thereof, excluding copper alloys containing more than 10 % by weight of nickel and articles falling within heading Nos 74.01 , 74.02 , 74.06 and 74.11 Chapter 76 Aluminium and articles thereof, excluding heading Nos 76.01 and 76.05 and spools, reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 (ex 76.16) Chapter 78 Lead and articles thereof Chapter 79 Zinc and articles thereof, excluding heading Nos 79.01 , 79.02 and 79.03 Chapter 82 ex 82.01 Hand tools , the following : spades , shovels , picks , shoes, forks and rakes ; axes, bill hooks and similar hewing tools ; hay knives , grass shears, timber wedges and other tools of a kind used in agriculture , horticulture or forestry 82.02 Saws (non-mechanical) and blades for hand or machine saws (including toothless saw blades) ex 82.04 Portable forges ; grinding wheels with frameworks (hand or pedal operated); articles for domestic use 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor 23 . 12 . 80 Official Journal of the European Communities No L 350/ 13 Brussels v Nomenclature heading No (NCCC) Description ex 82.11 Safety razor blades and blanks thereof ex 82.13 Other articles of cutlery (for example secateurs, hair clippers, butchers' clea ­ vers , paper knives), excluding hand-operated clippers and parts thereof 82.14 Spoons , forks , fish-eaters , butter-knives , ladles, and similar kitchen or tab ­ leware 82.15 Handles of base metal for articles falling within heading Nos 82.09, 82.13 and 82.14 Chapter 83 Miscellaneous articles of base metal , excluding heading No 83.08 , statuettes and other ornaments of a kind used indoors (ex 83.06) and beads and spangles (ex 83.09) Chapter 84 ex 84.06 Spark ignition engines, petrol driven of a cylinder capacity of 220 cc or more ; internal combustion engines , semi diesel type ; internal combustion engines, diesel type, of 37 kW or less ; engines for motor-cycles and auto-cycles ex 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ex 84.11 Air pumps and vacuum pumps (including motor and turbo-pumps); fans , blowers and the like , with integral motors , weighing less than 150 kg and fans or blowers without motor, weighing 100 kg or less ex 84.12 Air-conditioning machines , self-contained , comprising a motor-driven fan and elements for changing the temperature and humidity of air, for domestic use ex 84.14 Bakery ovens and parts thereof ex 84.15 Refrigerating cabinets and other refrigerating plant, equipped with a refri ­ gerating unit ex 84.17 Instantaneous or storage water heaters, non-electrical 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting and checking machines ; weighing ­ machine weights of all kinds ex 84.21 Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders, for domestic use ; similar hand operated appliances for agricultural use ; similar appliances for agricultural use, truck mounted , weighing 60 kg or less ex 84.24 Ploughs designed for tractor or animal draught, weighing 700 kg or less ; ploughs designed for mounting on tractors , with two or three shares or discs ,; harrows designed for tractor or animal draught, with fixed framework and fixed teeth ; disc harrows, weighing 700 kg or less ex 84.25 Threshers ; maize huskers and maize threshers ; harvesting machinery, animal drawn ; straw or fodder presses ; fanning mills and similar machines for screening seeds and cereal graders No L 350/ 14 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) Description 84.27 Presses , crushers and other machinery, of a kind used in wine making, cider making, fruit juice preparation or the like ex 84;28 Seed crushing machines ; farm-type milling machines 84.29 Machinery of a kind used in the bread grain milling industry, and other machin ­ ery (other than farm type machinery) for the working of cereals or dried leguminous vegetables ex 84.34 Printing type ex 84.38 Shuttles ; reeds for looms ex 84.40 Washing machines , whether or not electric, for domestic use ex 84.47 Machine tools for sawing and planing wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 ex 84.56 Machinery for agglomerating, moulding or shaping ceramic paste, unhardened cements , plastering materials or other mineral products ex 84.59 Oil presses and mills ; machines for stearin soap manufacture 84.61 Taps , cocks, valves and similar appliances , for pipes , boiler shells , tanks , vats and the like, including pressure reducing valves and thermostatically ­ controlled valves ex 84.63 Speed reducers Chapter 85 ex 85.01 Generators of 20 kVA output or less ; motors of 74 kW or less ; rotary con ­ verters of 37 kW or less ; transformers and static converters other than for radio-broadcasting, radiotelephonic, radiotelegraphic and television receivers 85.03 Primary cells and primary batteries 85.04 Electric accumulators ex 85.06 Room fans 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances (for example, hair dryers, hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than of carbon ex 85.17 Electric sound signalling apparatus ex 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example, switches, relays , fuses, lightning arresters, surge suppres ­ sors , plugs , lamp holders and junction boxes) ex 85.20 Electric filament lamps and electric discharge lamps, excluding infra-red and ultra-violet lamps ex 85.21 Cathode-ray tubes for television sets 85.23 Insulated (including enamelled or anodized) electric wire, cable, bars , strip and the like (including co-axial cable), whether or not fitted with connectors 23 . 12 . 80 Official Journal of the European Communities Nr. L 350/ 15 Brussels Nomenclature heading No (NCCC) Description 85.25 Insulators of any material 85.26 Insulating fittings for electrical machines , appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material Chapter 87 ex 87.02 Motor vehicles for the public transport of persons and motor vehicles for the transport of goods or materials (excluding chassis mentioned in Note 2 to Chapter 87) 87.05 Bodies (including cabs), for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 ex 87.06 Chassis without engines, and parts thereof ex 87.11 Invalid carriages (other than motorized or otherwise mechanically propelled) ex 87.12 Parts and accessories of invalid carriages (other than motorized or otherwise mechanically propelled) 87.13 Baby carriages and parts thereof Chapter 89 ex 89.01 Lighters and barges ; tankers designed to be towed ; sailing vessels and infla ­ table craft of artificial plastic material ! Chapter 90 ex 90.01 Opthalmic lenses 90.03 Frames and mountings , and parts thereof, for spectacles, pince-nez, lorgnettes, goggles and the like 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other ex 90.26 Meters for hand-operated petrol pumps and water meters (volumetric and tachometric) Chapter 92 92.12 Gramophone records and other sound or similar recordings ; matrices for the production of records , prepared record blanks, film for mechanical sound recording, prepared tapes , wires, strips and like articles of a kind commonly used for sound or similar recording Chapter 93 ex 93.04 Sporting guns and rifles ex 93.07 Wads for shotguns ; sporting cartridges, cartridges for revolvers , pistols and walking stick guns, ball or snot cartridges for target shooting guns of calibres up to 9 mm ; cartridge cases for sporting guns and sporting rifles, of metal and paperboard ; bullets , shot and buckshot for sporting guns and sporting rifles Chapter 94 Furniture and parts thereof; bedding, mattresses , mattress supports , cushions and similar stuffed furnishings, excluding heading No 94.02 No L 350/ 16 Official Journal of the European Communities 23 . 12 . 80 Brussels Nomenclature heading No (NCCC) Description Chapter 96 Brooms , brushes , powder puffs and sieves , excluding prepared knots and tufts for broom or brush making of heading No 96.01 and articles falling within heading Nos 96.05 and 96.06 Chapter 97 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles, and pedal motor cars); doll's prams and doll's push chairs 97.02 Dolls 97.03 Other toys ; working models of a kind used for recreational purposes ex 97.05 Streamers and confetti Chapter 98 Miscellaneous manufactured articles, excluding stylograph pens falling within heading No 98.03 and excluding heading Nos 98.04, 98.10 , 98.11 , 98.14 and 98.15'